OPINION
By THE COURT.
This is a motion filed by Sanford D. Katz and Max Arnovitz, appel-lees herein, seeking an order dismissing the appeal of the Board of Liquor Control for the reason that the Court does not have jurisdiction to hear an appeal filed by an administrative agency pursuant to §119.12 R. C. when the only question presented is one of fact. Counsel for the appellants concede in their brief that the only question presented is whether or not the order of the Board of Liquor Control was supported by reliable, probative and substantial evidence. The right to such an appeal is purely statutory, Corn v. Board of Liquor Control, 160 Oh St 9, and if the Board has such a right it exists only by virtue of §119.12 R. C. This section provides:
“Such appeals may be taken either by the party or the agency and shall proceed as in the case of appeals in civil actions as provided in §2505.01 to §2505.45. inclusive, R. C. Such appeal by the agency shall be taken on questions of law relating to the constitutionality, construction or interpretation of statutes and rules and regulations of the agency and in such appeal the court may also review and determine the correctness of the judgment of the court of common pleas that the order of *130the agency is not supported by any reliable, probative and substantial evidence in the entire record. Such appeals may be taken regardless of the fact that a proceeding was pending prior to the amendment of this section expressly authorizing such appeals, provided such appeals are perfected by the filing of notice of appeal within the time prescribed by §2505.07 R. C.”
It appears that the Legislature in granting an administrative agency a right of appeal from an adverse decision of the Court of Common Pleas spelled out the scope and nature of the appeal and limited the appeal to questions of law involving the “constitutionality, construction or interpretation of statutes and rules and regulations of the agency,” and that in such appeal the Court “may also review and determine the correctness of the judgment of the Court of Common Pleas that the order of the agency is not supported by any reliable, probative and substantial evidence in the entire record.”
The record discloses that this appeal does not involve the constitutionality or construction of any statute or rule of the Board but it relates solely to the sufficiency of the evidence. The language of the statute quoted makes it a condition precedent to the review of the correctness of the judgment of the Court of Common Pleas on the question of evidence that there be an appeal by the administrative agency on questions of law involving the constitutionality or construction of a statute or rule. The statute specifically provides that the Court of Appeals “in such appeal” (that is one involving a rule or statute) may also review the correctness of the judgment of the Court of Common Pleas on the evidentiary question. It is our conclusion that where the appeal does not involve the constitutionality or construction of a statute or rule there can be no review of the correctness of the judgment of the Court of Common Pleas that the order of the administrative agency is not supported by reliable, probative and substantial evidence.
The motion will be sustained.
MILLER, PJ, FESS, J, concur.
HORNBECK, J, dissents.